IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Anthony Robinson,                                :
                                 Petitioner      :
                                                 :
                v.                               :    No. 97 M.D. 2021
                                                 :    Submitted: July 15, 2022
Pennsylvania Department                          :
of Corrections,                                  :
                       Respondent                :

BEFORE:         HONORABLE RENÉE COHN JUBELIRER, President Judge
                HONORABLE ANNE E. COVEY, Judge
                HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE DUMAS                                                    FILED: September 22, 2022

                The Pennsylvania Department of Corrections (DOC) has filed a
preliminary objection in the nature of a demurrer to a petition for review filed pro se
by Anthony Robinson (Robinson). DOC contends that Robinson has not properly
invoked this Court’s original jurisdiction. We sustain DOC’s preliminary objection,
dismiss the petition for review without prejudice, grant Robinson 30 days from the
date of this decision and order within which to file an amended petition for review,
and dismiss Robinson’s application for summary relief as moot.
                                      I. BACKGROUND
                We state the facts as gleaned from the pleadings.1 Robinson received a

        1
          “We recognize a demurrer is a preliminary objection to the legal sufficiency of a pleading
and raises questions of law; we must therefore accept as true all well-pleaded, material, and
relevant facts alleged in the [petition for review] and every inference that is fairly deducible from
those facts. A preliminary objection in the nature of a demurrer should be sustained only in cases
that clearly and without a doubt fail to state a claim for which relief may be granted.” Raynor v.
D’Annunzio, 243 A.3d 41, 52 (Pa. 2020) (cleaned up). “Where a trial court sustains preliminary
(Footnote continued on next page…)
misconduct for using inappropriate language to a state contractor. Pet. for Rev.,
3/29/21, ¶ 4 & Ex. A. The contractor’s complaint of misconduct was untimely filed,
failed to comply otherwise with DOC policies and filing requirements, and triggered
a flawed DOC investigation. Id. ¶¶ 5-12. As a result of the misconduct, Robinson
received 30 days of solitary confinement. Id. ¶ 8.
               Thereafter, Robinson incurred a second misconduct. Id. ¶¶ 14-22.
Although the second misconduct was ultimately reversed by DOC, the fact that he
incurred two misconducts resulted in Robinson losing “institutional support for” and
the “privilege of” parole. Id. ¶¶ 25, 28.
               Robinson filed a petition for review in this Court, requesting that this
Court expunge the first misconduct in order to reestablish “institutional support for
parole,” order the Pennsylvania Parole Board (Board) to restore his privilege of
parole, and preclude the Board from considering the two misconducts. Id. ¶ 29.2
               DOC filed a preliminary objection in the nature of a demurrer.
Specifically, in DOC’s view, Robinson’s claims concerning the two misconducts
“are a matter of internal prison administration,” outside of this “Court’s original or
appellate jurisdiction.” Prelim. Obj., 11/2/21, ¶¶ 16-17. Robinson filed an answer
to DOC’s preliminary objection, which for the first time claimed that DOC’s actions
denied him procedural due process. Counter Objs., 12/30/21, ¶ 13. Meanwhile,
Robinson also filed an application for summary relief requesting the same relief


objections on [their] merits, it is generally an abuse of discretion to dismiss a [petition for review]
without leave to amend. If it is possible that the pleading can be cured by amendment, a court
must give the pleader an opportunity to file an amended [petition for review].” Jones v. City of
Phila., 893 A.2d 837, 846 (Pa. Cmwlth. 2006) (cleaned up). Also, “we are generally inclined to
construe pro se materials liberally.” Robinson v. Schellenberg, 729 A.2d 122, 124 (Pa. Cmwlth.
1999).
        2
          This Court ordered that Robinson’s petition “be treated as a petition for review addressed
to this Court’s original jurisdiction.” Order, 4/29/21.


                                                  2
sought in his petition for review. See generally Appl. for Summ. Relief, 10/18/21.
DOC did not file a response in opposition.
                                     II. DISCUSSION
              In support of its preliminary objection, DOC argues that we should
dismiss Robinson’s claims as legally insufficient. DOC’s Br. at 10. DOC contends
that claims involving inmate misconduct appeals are outside this Court’s original
and appellate jurisdiction. Id. at 10-11 (discussing primarily Bronson v. Cent. Off.
Rev. Comm., 721 A.2d 357 (Pa. 1998), and Brown v. Pa. Dep’t of Corr., 913 A.2d
301 (Pa. Cmwlth. 2006)). DOC emphasizes that Robinson never alleged “a due
process violation” in his petition for review. Id. at 11. DOC acknowledges that in
response to DOC’s preliminary objections, Robinson alleged that DOC’s imposition
of the “misconducts deprived [Robinson] of his due process right under the
Fourteenth Amendment” of the United States Constitution.3 Id. In DOC’s view,
however, Robinson’s allegation “does not amount to a violation of a constitutionally
protected personal or property right” so as “to overcome the jurisdictional barriers
set forth in Bronson.” Id. at 12.4
              In Bronson, our Supreme Court held this Court had no appellate
jurisdiction “over inmate appeals of decisions by intra-prison disciplinary tribunals.”
Bronson, 721 A.2d at 359. The Bronson Court, however, held that this Court’s
original jurisdiction could be invoked if an inmate alleged a violation of his


       3
         U.S. Const. amend. XIV.
       4
         Robinson filed a brief that both opposed DOC’s preliminary objection and supported his
application for summary relief. Robinson’s Br. at 7. To the extent that DOC relied on Bronson
and Brown, Robinson claims that Feliciano v. Pennsylvania Department of Corrections, 250 A.3d
1269 (Pa. Cmwlth. 2021), holds that this Court must review Robinson’s claims to determine
whether DOC violated DOC’s policies, which Robinson equates to state regulations. Id. at 11-12.
Robinson relatedly argues that DOC’s violation entitles him to summary relief. Id. at 12-13.


                                              3
constitutionally protected personal or property rights. Id.5 For example, if an inmate
alleges a violation of procedural due process under the Fourteenth Amendment to
the United States Constitution, then that claim may fall within this Court’s original
jurisdiction. See Feliciano, 250 A.3d at 1275.
               A procedural due process right may be triggered if an inmate is
deprived of a legally cognizable liberty interest. Id. A deprivation of a legally
cognizable liberty interest “occurs when the prison imposes atypical and significant
hardship on the inmate in relation to the ordinary incidents of prison life.” Id.
(cleaned up).6 One possible example of “an atypical and significant hardship in
relation to the ordinary incidents of prison life” is disciplinary confinement. Id. at
1279. In other words, if an inmate has a legally cognizable liberty interest in
remaining free of disciplinary confinement, then that inmate is entitled to procedural
due process. Id. at 1276 (stating that if “a prisoner has no protected liberty interest
in remaining free of disciplinary custody, then the state owes him no process before
placing him in disciplinary confinement” (cleaned up)).
               By way of illustration, in Feliciano, the petitioner filed a pro se petition
for review in this Court’s original jurisdiction, and DOC filed preliminary objections
in the nature of demurrers. Id. at 1271. The Feliciano petitioner, however, failed to

       5
          An inmate does not have the same constitutional rights as a non-incarcerated citizen.
Bronson, 721 A.2d at 359 (explaining that “incarceration brings about the necessary withdrawal
or limitation of many privileges and rights, a retraction justified by the considerations underlying
our penal system” (cleaned up)). Therefore, the constitutional right at issue must be a “personal
or property interest” that is not regulated by DOC, but which was nonetheless affected by a DOC
decision. Id.; Feliciano, 250 A.3d at 1275.
        6
          In Hatch v. District of Columbia, 184 F.3d 846 (D.C. Cir. 1999), the Court defined the
phrase “incidents of prison life” as encompassing “more or less restrictive forms of confinement
depending on prison management imperatives, [but] the term ‘ordinary’ limits the comparative
baseline to confinement conditions that prison officials routinely impose.” Hatch, 184 F.3d at 856;
accord Feliciano (citing Aref v. Lynch, 833 F.3d 242, 254 (D.C. Cir. 2016), which, in turn,
discussed Hatch).


                                                 4
aver that his disciplinary confinement “constituted an atypical and significant
hardship in relation to the ordinary incidents of prison life.” Id. at 1279. Nor did
the petitioner in Feliciano offer any averments that would permit “such a conclusion
at this stage in the proceedings.” Id. The Feliciano Court therefore sustained DOC’s
preliminary objections in the nature of demurrers and dismissed the petition for
review without prejudice, but granted the petitioner leave to file an amended petition
for review. Id. at 1280.
             Here, identical to the petitioner in Feliciano, Robinson filed a pro se
petition for review in this Court’s original jurisdiction, and DOC filed a preliminary
objection in the form of a demurrer. Although we liberally construe Robinson’s pro
se petition for review, like the Feliciano petitioner, Robinson did not aver that
DOC’s disciplinary proceedings deprived Robinson of a legally cognizable liberty
interest. See id. at 1275. Further, at this stage of the proceedings, it is unclear
whether Robinson’s averments regarding the first misconduct, solitary confinement,
and loss of parole privileges “constitute[] an atypical and significant hardship in
relation to the ordinary incidents of prison life.” Id. at 1279. As DOC correctly
noted, Robinson did not even explicitly invoke a procedural due process right until
he filed his answer to DOC’s preliminary objection. Therefore, identical to the
Feliciano Court, we sustain DOC’s preliminary objection.           See id. at 1280.
However, because it would be an abuse of discretion to dismiss Robinson’s petition
for review without leave to amend, we also grant Robinson 30 days from the date of
this decision and order within which to file an amended petition for review and
dismiss Robinson’s application for summary relief as moot. See id.; Jones, 893 A.2d
at 846.




                                          5
                                III. CONCLUSION
             For these reasons, we sustain DOC’s preliminary objection, dismiss the
petition for review without prejudice, grant Robinson leave to file an amended
petition for review within 30 days of the date of this decision and order, and dismiss
Robinson’s application for summary relief as moot.




                                LORI A. DUMAS, Judge




                                          6
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Anthony Robinson,                         :
                          Petitioner      :
                                          :
             v.                           :   No. 97 M.D. 2021
                                          :
Pennsylvania Department                   :
of Corrections,                           :
                       Respondent         :

                                       ORDER


             AND NOW, this 22nd day of September, 2022, we sustain the
preliminary objection filed by the Pennsylvania Department of Corrections, dismiss
the petition for review without prejudice, grant Anthony Robinson (Petitioner) leave
to file an amended petition for review within 30 days of the date of this decision and
order, and dismiss Petitioner’s application for summary relief as moot.




                                LORI A. DUMAS, Judge